        Case 1:19-cr-10355-DPW Document 1-2 Filed 07/08/19 Page 1 of 4




                  AFFIDAVIT OF SPECIAL AGENT DOMINIC GROSS
                     IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Dominic Gross, being duly sworn, state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I have been a Special Agent of the Federal Bureau of Investigation ("FBI") since

July 2015.1 am currently assigned to the Economic Crimes Squad in the FBI's Boston Field Office,
where I investigate possible violations of federal law, including wire fraud, bank fraud, money
laundering, intellectual property rights violations, bankruptcy fraud, and mortgage fraud. I have
received on-the-job training as well as FBI-sponsored training related to these types of
investigations, and I have participated in the execution of search, seizure, and arrest warrants
related to criminal investigations. My investigations and training have included the use of
surveillance techniques, confidential informants, and court-authorized interception of wire and
electronic communications.

        2.     As an FBI Special Agent, I am empowered by law to investigate violations ofthe
laws ofthe United States, and I am a law enforcement officer with authority to execute arrest and
search warrants issued under authority of the United States.

        3.     I am currently conducting an investigation ofCARLYANN AMOS ("AMOS") and
others for violations of certain federal laws, including bank fraud, wire fraud, money laundering,

and aggravated identity theft.

        4.      I make this affidavit in support of a criminal complaint charging AMOS with

conspiracy to commit bank fraud, in violation of18 U.S.C. §1349. Specifically, as set forth below,
 I have probable cause to believe that AMOS conspired with others to execute a scheme to
 fraudulently obtain money under the custody and control of Santander Bank, N.A. ("Santander
 Bank"), a financial institution as defined in 18 U.S.C. §20.
        Case 1:19-cr-10355-DPW Document 1-2 Filed 07/08/19 Page 2 of 4




       5.       The facts in this affidavit come from my personal observations and review of

records, my training and experience, and information obtained from other agents, law enforcement
officers, and witnesses. This affidavit is intended to show merely that there is probable cause for

the requested criminal complaint and does not set forth all ofmy knowledge about this matter.
       6.       With respect to the transactions described below, I have reviewed the referenced
bank surveillance photos, as well as the Santander Bank records concerning each of the
transactions.

                    PROBABLE CAUSE TO BELIEVE THAT A FEDERAL
                         CRIME WAS COMMITTED BY AMOS

        7.        AMOS is currently a resident of Randolph, Massachusetts.

        8.        On or about December 30, 2017, an unidentified man, Co-conspirator 1 ("CC-1")

entered a Santander Bank branch located at51 Pleasant Street inWeymouth, Massachusetts, where

AMOS was then employed as a teller. CC-1 approached AMOS and, according to AMOS,
identified himself as a Santander Bank customer and produced a fraudulent ID in the customer's

name, hereinafter referred to as "Victim 1." AMOS was aware at the time that CC-1 was not, in
fact. Victim 1.

        9.        CC-1 requested two official bank checks - one for $230,000 and a second for
$120,000 - drawn on two of Victim-l's Home Equity Line of Credit ("HELOC") accounts at
 Santander Bank, accounts ending in 1057 ("SANT-1057") and 8717 ("SANT-8717"). CC-1 also
 requested a cash withdrawal of $9,000 from the SANT-1057 account. AMOS facilitated the
 processing ofboth official checks and the cash withdrawal. After completing these fraudulent
 transactions, CC-1 took thechecks and the cash and departed the branch.
        Case 1:19-cr-10355-DPW Document 1-2 Filed 07/08/19 Page 3 of 4




       10.    Victim I's husband and co-account holder was interviewed by FBI agents and

confirmed that neither he nor his wife had authorized anyone to withdraw the funds described

above, nor had either ever been to the bank branch where the transactions tookplace.

       11.    As a further part ofthe scheme, onorabout January 13,2018, a second unidentified

man, Co-Conspirator 1 ("CC-2") entered the same Santander Bank branch located at 51 Pleasant
Street in Weymouth, Massachusetts. CC-2 approached AMOS and, according to AMOS,
identified himself as a Santander Bank customer, hereinafter referred to as "Victim 2." AMOS
                                2                          2
was aware at the time that CC-X was not, in fact. Victim t. CC-2 requested two official bank

checks - one for $280,000 and a second for $167,325 - drawn on Victim-2's Home Equity Line

of Credit ("HELOC") account at Santander Bank, account ending in 4111 ("SANT-4111"). CC-
2 also requested a cash withdrawal of$9,000 from the SANT-4111 account. AMOS facilitated
the processing ofboth official checks and the cash withdrawal. After completing these fraudulent
transactions, CC-2 took the checks and thecash and departed the branch.

        12.    Victim 2 was interviewed and confirmed that the transactions in his accountwere

fraudulent, and that he had notauthorized anyone to withdraw the funds.

        13.    On February 1, 2018, a Boston Police Detective and I interviewed AMOS at a
Santander Bank branch in Quincy, Massachusetts, concerning the above transactions. During the
 interview, AMOS admitted that she had knowingly facilitated the fraudulent withdrawals from
 Victim I's SANT-1057 and SANT-8717 accounts, as well as Victim 2's SANT-4111 account.

 AMOS admitted that shehad known what she was doing was wrong, and knew she risked getting

 caught by the bank or law enforcement.

        14.     AMOS told us that she had been recruited by an acquaintance of hers, Co-

 conspirator 3 ("CC-3"), to facilitate the withdrawals, and that CC-3 introduced her to another
        Case 1:19-cr-10355-DPW Document 1-2 Filed 07/08/19 Page 4 of 4




individual, Co-conspirator 4 ("CC-4"), with whom she usually communicated via FaceTime. CC-

4 told AMOS that the person who would be requesting her help to obtain the bank checks would
be using an out-of-state form ofidentification, and that CC-4 did not want people asking questions.
After the first transactions took place in Victim I's account, CC-4 told AMOS that she would
receive $5,000 per set of transactions. AMOS said that, during the week after the second
transactions took place on January 13,2017, she received $2,000 from CC-3 for her participation
in facilitating the transactions. AMOS advised that she did not receive any other ftinds or
compensation.

                                              CONCLUSION


        15.     Based on my knowledge, training, and experience, and the facts set forth in this
affidavit, I respectfully submit that there is probable cause to believe that AMOS conspired to
commit bank fraud, in violation of Title 18, United States Code, Section 1349.


                                                      Respectfully submitted.




                                                      Dominic Gross
                                                      Special Agent
                                                      Federal Bureau of Investigation

 Subscribed and sworn to before me
 on July   8_, 2019



 DAVID H. HEl
 United States Magistrate Judglfc   ofmass^
